 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHiltonHotelsCorporation,d/b/aTheDenverHilton HotelandLocalUnionNo. 1823,of theInternational Brotherhoodof ElectricalWork-ers,AFL-CIOandThomas R. Harberson.Cases 27-CA-7956 and 27-CA-813916 December 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 28 September 1984 the Board issued a Deci-sion and Order in this proceeding reversing thefindings of the administrative law judge and dis-missing the complaint that had alleged that the Re-spondent had violated Section 8(a)(3) and (1) by re-fusing to reinstate employees Harberson and Talleyon their unconditional offers to return to work fol-lowing a sympathy strike.' On petition to reviewthe Board's Order, the United States Court of Ap-peals for the Tenth Circuit set aside the Board's de-cision and remanded the case to the Board for fur-ther consideration.2 The Board thereafter acceptedthe court's remand and notified the parties thatthey could file statements of position with theBoard on remand. The General Counsel andCharging Party Harberson filed statements of posi-tion. 3The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.In its original decision, contrary to the judge, theBoard found it appropriate to defer to a board ofarbitration award that had denied grievances perti-nent to the alleged unfair labor practice. In thisregard, the Board found that the contractual issueconsidered by the arbitrators was factually parallelto the unfair labor practice allegation and that thearbitrators had been presented generally with thefacts relevant to resolving the unfair labor practiceissue.4Additionally, the Board concluded that theGeneral Counsel had failed to meet the burden es-tablished inOlin Corp.,268 NLRB 573 (1984), ofshowing either that the arbitrator's award was re-1272 NLRB 4882Barberson v NLRB,810 F 2d 977 (10th Cir 1987)3BillTalley, an alleged discriminatee, has attempted to join the Charg-ing Party in his statement of position In this regard, Talley has filed amotion requesting that he be granted leave to intervene and that he begranted, at this juncture, the status of a party in this case The motion isdeniedWe note that, in any event, Talley is found, infra, to have beenunlawfully discriminated against, as alleged in the complaint and, accord-ingly, is covered by the remedial order given to redress the Respondent'sunlawful conduct4The issue before the arbitrators was whether Harberson and Talleyhad been "disciplined or discharged" in violation of their contractualright to refuse to cross a lawful picket line without being "disciplined ordischarged" for doing sopugnant to the Act or that the arbitral process wasdefective.Accordingly, as noted, the Board de-ferred to the award of the board of arbitration anddismissed -the complaint in its entirety.5 Thereafter,Charging Party Harberson filed a petition forreview of the Board's decision with the court.' In remanding this case to the Board for furtherconsideration, the court noted that the Board hadreasoned that the resolution of both the contractualand the statutory claims depended on a finding ofwhether -the employees had been permanently re-placed during the strike. Although the Board foundthat the arbitrators had' been presented generallywith the relevant facts to resolve this issue, theBoard, in the court's view: "did not address thefactual question that the ALJ considered disposi-tive:whether Hilton acted to replace Harbersonand Talley before or after they reported for work."The court noted that the administrative law judgehad made extensive factual findings and had "con-cluded that the permanent replacement of Harber-son and Talley occurredafterthey reported forwork. Because this factual question was crucial tothe unfair labor practice claim and had not been re-solved by the arbitrators, . the ALJ found that de-ferralwas not appropriate underOlin."The courtconcluded that the judge's interpretation and appli-cation of theOlinstandard was "reasonable" andconcluded that: "the finding of the ALJ that thefactswere not generally presented to the arbitratoron the unfair labor practice question is particularlywell supported. In view of this finding by the ALJ,we cannot say that the Board's decision is support-ed by substantial evidence on the record as awhole."Harberson v. NLRB,supra at 983, 984. Thecourt did not decide, however, what result weshould reach in the case but remanded.it for an ex-planation, taking full account of all the evidence, ofhowOlinproperly applies here.In compliance with the court's remand, we havereconsidered the application ofOlinto the deferralissue here and, in particular, whether the arbitra-tors had adequately considered the unfair laborpractice issues that were presented to us in thiscase.6 For the following reasons we now concludethat the arbitrators had not and that, therefore, de-ferral to the arbitration award is inappropriate.5A majority of the three-member board of arbitration found that theRespondent did not violate the agreement when it permanently replacedemployees Harberson and Talley Although their grievances were denied,the award provided that Harberson and Talley were entitled to remainon a "preferential reinstatement list" entitling them to the first availablepositions for which they are qualified6We note that in light of our conclusion that deferral of the unfairlabor practice allegations is inappropriate under Olin, the issue of the al-location of burdens underOlinis not presented here287 NLRB No. 56 DENVER HILTON HOTEL563Olinstates two tests for determining if there hasbeen adequate arbitral consideration of the unfairlabor practiceissue:whether "(1) the contractualissueisfactually parallel 'to the unfair labor prac-tice issue" and whether "(2) the arbitrator was pre-sented generally with the facts relevant to resolv-ing the unfair labor practice.", Here the arbitrationaward itself and other evidence in 'the present case,make it clear that the Union did not litigate in arbi-tration, the question of whether Harberson andTalley actually had been permanently replacedbefore they made their offers to return, i.e., wheth-er, before 13 July 1982, the ostensible replacementshad been given permanent offers of employment toperform thework of Harberson and Talley.Rather, the Union argued in arbitration that underthe no-strike/no-lockout clause of the contract,Harberson and Talley had an absolute right, evenassumingtheywere permanently replaced,' toengagein a sympathy strike and to return to theirjobs as soon as they made an unconditional offer toreturn from their strike. The arbitrators rejectedthat interpretation of the contract and concluded,as the Respondent -contended, that the contractbarred the Respondent from discharging but notfrom permanently replacing Harberson and Talley.Becausethe Respondent had kept the two employ-ees on the payroll, had continued certain of theirbenefits,and had placed them on a preferentialhiring list, the 'arbitrators concluded they had notbeen discharged within the meaning of the con-tract.The question presented to the arbitrators,therefore, is not the question that is before us, thatis,whether Harberson and Talley had been perma-nently replaced,orwhether they were temporarilyreplaced by Bozic and Jude. Although some evi-dence was presented to the arbitrators bearing 'onthe issue of the employees' replacements,, the arbi-trators referred to the discriminatees as permanent-ly replaced merely in the context of distinguishingtheirstatusIndeed, the arbitrators had no need to actuallydecide the precise question of if, or when,perma-nentreplacements were hired because it was essen-tiallyconceded for purposes of determining thebroader contractual question that the parties weredisputing.Accordingly, on further examination weconclude, contrary to our earlier decision in thisproceeding, that the contractual and unfair laborpracticeissues,though related, are not factuallyparallel.It is essential to the unfair labor practice issuepresented to us, however, to decide whether Bozicand 'Jude, the ostensible replacements, had beenhired as permanent employees to perform the workof Harberson and Talley before the latter madetheir unconditional offers to return.We agree withthe judge's findings' that the Respondent did notestablish thatHarberson's and Talley's positionswere occupied with permanent replacements whenthey made their offer to return and that the Re-spondent established no other legitimate or substan-tialbusiness justification for failing to reinstatethem, in accordance with their rights under theLaidlaw/Fleetwooddoctrine.8We accordinglyaffirm the judge's conclusion that the Respondentviolated Section 8(a)(3) and (1) of the Act, and weadopt his recommended Order.9ORDERrecommended Order of the administrative lawjudgeissued in272 NLRB 488 (1984), and ordersthat the Respondent, Hilton Hotels Corporation,d/b/a The Denver Hilton Hotel, Denver, Colora-do, its officers,agents, successors,and assigns, shalltake the action set forth in that Order.CHAIRMAN DOTSON, concurring.-Ido not agree with my colleagues' characteriza-tion of the court's decision nor their reasoningleading to their adoption of the judge's recom-mended Order. However, based on the court's in-terpretation - of the facts from its review, of therecord,'Iagreewith my colleagues that deferralto the arbitration award is not appropriate.'The Respondent has previously excepted to some of the judge'scredibility findingsThe Board's established policy is not to overrule anadministrative law judge's credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrectStandard Dry Wall Products,91 NLRB 544 (1950), enfd 188 F 2d 362 (3dCir 1951)We have carefully examined the record and find no basis forreversing the findings8Laidlaw Corp,171NLRB 1366 (1968), enfd 414 F 2d 99 (7th Cir1969), cert denied 397 U S 920 (1970),NLRB v Fleetwood Trailer Co,389 U S 375 (1967)9 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after l January 1987 shall becomputed at the"short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendmentto 26 US C § 6621)shall be computed in accordance withFloridaSteelCorp,231 NLRB 651 (1977)iInote that this case is not controlled by my acquiescence policy setforth in my dissenting opinion inArvin Industries,285 NLRB 753 (1987)The present case involves a disagreement between the court and theBoard on a factual issue based on the court's review of the record ratherthan, as inArvin,a disagreement on a proposition of law